EXHIBIT 10.6 AMENDMENT NO. 4 TO AMENDED AND RESTATEDMASTER LEASE AGREEMENT NO. 5 This Amendment No. 4 to Amended and Restated Master Lease Agreement No. 5 (this “Amendment”) is entered into as of June 21, 2016, by and between: (a)Ventas Realty, Limited Partnership, a Delaware limited partnership (“Lessor”); (b)Kindred Healthcare, Inc., a Delaware corporation (“Kindred”), and Kindred Healthcare Operating, Inc., a Delaware corporation (“Operator” and, together with Kindred and permitted successors and assignees of Operator and Kindred, collectively, “Tenant”); and (c)Kindred Hospitals Limited Partnership, a Delaware limited partnership (“Affiliate Guarantor”). Recitals:
